Citation Nr: 0323631	
Decision Date: 09/11/03    Archive Date: 09/23/03

DOCKET NO.  01-01 607	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with mechanical back pain and limitation 
of motion.  

2.  Entitlement to compensation benefits for additional 
disability of the neck pursuant to the provisions of 
38 U.S.C.A. § 1151 (West 2002), as secondary to treatment at 
a VA medical facility from May to July 1995 and March 2000.  

3.  Entitlement to a total disability evaluation for 
compensation purposes on the basis of individual 
unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs





WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran had periods of active duty from July 1975 to July 
1984.  

The current appeal arose from a December 2000 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Montgomery, Alabama.  The RO denied entitlement to an 
increased evaluation for lumbosacral strain with mechanical 
back pain and limitation of motion, and a TDIU.  

In August 2001 the veteran provided oral testimony before he 
undersigned Veterans Law Judge sitting at the RO, a 
transcript of which has been associated with the claims file.

In November 2001, the Board of Veterans' Appeals (Board) 
remanded these claims for additional development and 
adjudicative action.  

In January 2002 the RO denied entitlement to compensation 
benefits under 38 C.F.R. § 1151 for exacerbation of neck 
injuries as a result of treatment at the VA medical facility 
in Birmingham, Alabama, from May to July 1995 and in March 
2000.  

In September 2002 the Board undertook additional development 
on the claims pursuant to authority granted by 67 Fed. Reg. 
3,099, 3,104 (Jan. 23, 2002) (now codified at 38 C.F.R. 
§ 19.9(a)(2)).  This has been completed.  In December 2002 
the Board provided notice of the development as required by 
Rule of Practice 903.  (67 Fed. Reg. 3,099, 3,105 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 20.903.)  The appellant 
responded to the notice by the submission of a statement in 
February 2003.  He also provided a statement by his wife and 
submitted private and VA medical records, most of which are 
already of record.  

In May 2003, the Board remanded the claims for additional 
development to include consideration by the RO of evidence 
obtained in accordance with the September 2002 development 
memorandum.  

The RO, in June 2003, affirmed the determinations previously 
entered, and the case has been returned to the Board for 
further appellate review.  


FINDINGS OF FACT

1.  The veteran's lumbar spine disability is not productive 
of severe disablement, or additional functional loss due to 
pain or other pathology.  

2.  There is no probative, competent medical evidence that 
the veteran has additional disability of the neck as 
secondary to treatment at a VA medical facility from May to 
July 1995 and in March 2000.  

3.  Service connection has been granted for lumbosacral 
strain with mechanical back pain and limitation of motion, 
rated as 20 percent disabling, the veteran's only service-
connected disability.

4.  The veteran, who last worked in May 1999, has 
occupational experience as an aircraft mechanic and salesman, 
underwent previous military training in aviation mechanics 
and has two years of college

5.  The veteran's service-connected low back disability, when 
evaluated in association with his educational attainment and 
occupational experience, does not prevent him from securing 
and following all kinds of substantially gainful employment.  


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 20 
percent for lumbosacral strain with mechanical back pain with 
limitation of motion have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1-4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes (DCs) 5292, 5293, 
5295 (2002).  

2.  The criteria for compensation benefits for additional 
disability of the neck pursuant to the provisions of 
38 U.S.C.A. § 1151 as secondary to treatment at a VA medical 
facility from May to July 1995 and in March 2000 have not 
been met.  38 U.S.C.A. §§ 1151, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. § 3.358 (2002).  

3.  The criteria for a TDIU have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.340, 3.341, 4.15, 
4.16, 4.18, 4.19 (2002).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

A review of the evidence of record discloses that the veteran 
sustained a back injury during active service in 1983.  
Subsequently, he continued to experience back pain and was 
seen for his complaints on numerous occasions.  He was 
hospitalized for back problems on two occasions.  

Upon postservice VA examination in November 1984, the veteran 
reported daily back pain.  He sometimes wore a brace for his 
complaints and took prescribed medications for his pain.  
While motor strength was 5/5 in the lower extremities, 
pinprick examination suggested some subjective decrease in 
sharpness of the L4 dermatomes along the calf.  Range of 
motion of the lumbar spine showed that flexion was possible 
to 90 degrees with 20 degrees of extension.  There was 15 
degrees of lateral flexion, bilaterally, and there was full 
rotation.  Tenderness in the lumbar spine to palpation was 
noted, but there was no muscle spasm.  X-ray of the lumbar 
spine was interpreted as negative.  

In January 1985 the RO granted service connection for 
lumbosacral strain with mechanical back pain and limitation 
of motion.  A 10 percent rating pursuant to DC 5295 regarding 
lumbosacral strain was awarded.  

A VA examination in April 1986 also showed essentially normal 
X-rays of the lumbar spine.  The veteran showed flexion of 
the lumbar spine to approximately 70 degrees with extension 
to approximately 15 degrees.  Lateral flexion was to 
approximately 30 degrees.  His straight leg raise was 
positive for producing back pain at 50 degrees.  

In June 1986 the RO continued the 10 percent rating for the 
low back disability.  In July 1988 the RO increased the 10 
percent evaluation to 20 percent.  This increase was based on 
clinical findings made upon VA examination in June 1988.  The 
veteran flexed the spine to 60 degrees with side-to-side 
motion to 20 degrees.  He could toe walk and heel walk well 
and straight leg raising was positive on the right side at 30 
degrees and on the left at 60 degrees.  A fair amount of 
muscle spasm was seen.  

Private records dated in 1989 show that the veteran continued 
to experience back problems.  On one occasion he had an 
epidural for his pain.  In December 1989 the RO confirmed and 
continued the 10 percent rating, and in July 1990, the Board 
determined that a rating in excess of 20 percent was not 
warranted.  

In February 2000 the veteran filed claims for increased 
ratings for his low back disorder and for TDIU benefits.  He 
indicated that he had last worked full time in March 1992.  
He became too disabled to work in May 1999.  He worked as an 
aircraft mechanic and had completed 2 years of college.  

Private treatment records from 2000 reflect that the veteran 
was diagnosed with mechanical back pain, left carpal tunnel 
syndrome, degenerative disc disease (DDD) of the cervical 
spine, a bulging disc at C5-C6, gastroesophageal reflux 
disease, and a slight bulge at L5-S1.  The private physician 
opined that the veteran was totally disabled due to 
fibromyalgia syndrome and mechanical back pain.  The 
fibromyalgia caused the veteran to have chronic pain and 
sleep disorders.  A private myelogram dated in April 2000 
showed a small bulging disc at C5-6, eccentric to the left.  
The lumbar spine showed no significant abnormality, although 
it was noted that there might be a slight bulge at L5-S1.  In 
June 2000, a slight bulge at L5-S1 was noted.  

Upon VA examination in March 2000 the veteran gave a history 
of treatment for back strain in the mid 1980s.  He reinjured 
his back in 1993.  He also injured his neck and shoulders at 
that time.  He took numerous medications to alleviate his 
pain.  Changes in the weather resulted in flare-ups in his 
back condition.  He used a back corset brace and a cane.  
Examination showed that he got in and out of a chair with 
caution.  No postural or neurological abnormalities were 
seen.  

Musculature of the back was atrophic.  Range of motion (ROM) 
of the lumbar spine was forward flexion to 69 degrees with 
extension to 30 degrees.  There was flexion to the right to 
31 degrees and flexion to the left to 36 degrees.  X-ray 
showed no significant abnormality in the lumbar spine.  The 
diagnosis was degenerative joint disease (DJD) of lumbosacral 
spine with loss of function due to pain.  The examiner opined 
that the veteran's obesity was a big factor in his 
disability.  Other diagnoses included high blood pressure and 
a problem with the left eye, although it was noted upon 
examination that his vision was good.  

In January 2001 the veteran submitted a statement asserting 
that his neck problems were exacerbated as a result of 
treatment at the Birmingham VA medical facility from May 
through July 1995.  His neck problems were also increased 
after examination in March 2000 when his neck was manipulated 
in such a way that his neck pain increased in severity at 
that time and continued thereafter.  

The veteran provided testimony as to his increased rating 
claim and his claim for TDIU benefits at a hearing before the 
undersigned Veterans Law Judge in August 2001.  At that time 
he said that his low back had increased in severity due to 
DDD and fibromyalgia.  Transcript [Tr.] at 2.  He often wore 
a brace (tr. at 3) and took numerous medications to alleviate 
the pain in his back and neck.  Tr. at 4.  He also reported 
that manipulation of his neck by a VA examiner had resulted 
in exacerbation of his neck problems.  Tr. at 5.  

He said that he had trouble driving an automobile since he 
was injured in 1983.  Tr. at 7.  He was unemployed at the 
time of this hearing and said that he had not worked at all 
in over a year.  Tr. at 9.  He sometimes had trouble dressing 
himself and tying his shoes.  Tr. at 10-11.  At the time of 
his last examination in March 2000, the examiner pressed down 
on the top his head and he felt his neck internally compress 
resulting in exacerbation of his neck condition.  

In November 2001 the Board remanded the claims for additional 
evidentiary development.  

Subsequently added to the record were VA treatment records 
from 1994 and 1995 which reflect that the veteran was seen in 
January 1994.  At that time, he reported weakness numbness, 
pain, and tingling in the legs.  In July 1994, he reported 
that that he had been wearing a back brace since 1989 for his 
back complaints.  Examination showed tenderness in the spine, 
but there was full ROM.  

Mechanical low back pain was the assessment.  The examiner 
noted that this condition was stable.  He was seen in January 
1995 for neck problems which had been exacerbated when he 
recently had to crawl under his house.  

On examination, ROM was full and upper extremity strength was 
5/5.  In September 1995 it was noted that he was wearing a 
cervical collar.  ROM was full with pain to the extreme left.  
There was no evidence of disc herniation.  

Private records added to the file included a January 1999 
magnetic resonance imaging (MRI) which showed a minimal 
posterior disc bulge at C4-5.  A May 2001 brain MRI showed a 
tiny arachnoid cyst in the right choroidal fissure.  

A March 2000 VA X-ray showed that there was mild narrowing of 
the anterior aspect of the C4-5 intervertebral disc.  Minimal 
osteophyte formation was also noted.  

A private computerized tomography (CT) scan of the cervical 
spine dated in April 2000 showed a small left paracentral 
disc protrusion at C5-6.  A myelogram showed no significant 
abnormality.  

A private X-ray report from February 2001 showed mild 
degenerative changes with compromise at C5-6.  The treating 
private physician reported that the veteran had fibromyalgia 
syndrome in addition to cervical DDD.  

Private records reflect that X-ray and MRI from April 2001 
resulted in an impression of no evidence of instability and 
no abnormality of the cervical spine.  It was noted in July 
2001 that the veteran's neck and head pain was being helped 
due to Methadone.  

In December 2001 the VA examiner noted that the evidence of 
record to include X-rays and MRIs showed only a small disk 
protrusion at C5-6 and L5-S1, and no significant 
abnormalities of the cervical or thoracic spines.  It was 
noted that the veteran exhibited normal ROMs of the cervical 
and lumbar spines and that his reflexes were normal.  Lumbar 
spine ROM was to 90 degrees of flexion, 20 degrees of 
extension, and 45 degrees of bilateral flexion.  The 
diagnoses were chronic low back pain and cervical spine pain 
of unclear etiology.  

There was no evidence of any prior back injury or significant 
pathology.  The examiner who conducted this examination 
submitted an additional statement in March 2002.  At that 
time, the examiner noted that there was no low back problem 
so there was no limitation of motion.  There was normal ROM 
without pain.  There was no additional functional loss.  This 
examiner noted that the veteran's subjective complaints were 
not supported by objective findings.  There was no joint or 
nerve structure abnormality.  The pain was subjective and 
might be due to muscle spasm of unclear etiology.  

In the Board's September 2002 development memorandum, 
additional evidentiary development was requested to include a 
contemporaneous VA orthopedic examination in order to 
determine whether the veteran suffered additional neck 
disability(ies) due to negligence, malpractice, or similar 
instance of fault on part of VA as secondary to treatment at 
a VA facility from May to July 1995 and March 2000.  
Additional treatment records were also requested to be added 
to the claims file.  

Upon VA examination in January 2003, the veteran presented 
wearing a "very high" cervical collar which restricted any 
motion of the head and a back brace.  When the examiner asked 
the veteran to remove the brace for examination, the veteran 
chose not to.  There was objective evidence of pain on 
motion, spasm, weakness, and tenderness.  There were postural 
abnormalities and fixed deformity.  X-ray was interpreted as 
showing no bony abnormality.  The diagnoses were cervical and 
lumbar disk disease.  The examiner added that the veteran 
would "not submit to examination."  The examiner stated 
that he was unable to clarify whether or not VA treatment 
rendered to the veteran in July 1995 and March 2000 resulted 
in additional disabilities of the neck that would not have 
been present but for such treatment.  The examiner further 
stated that he did not find any evidence of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar incidents or fault.  


Criteria
Increased Ratings

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2002).  Separate rating codes identify the various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole-recorded history, including service 
medical records.  38 C.F.R. §§ 4.2, 4.41 (2002).  An 
evaluation of the level of disability present also includes 
consideration of the functional impairment of the veteran's 
ability to engage in ordinary activities, including 
employment, and the effect of pain on the functional 
abilities.  38 C.F.R. §§ 4.10, 4.40, 4.45, 4.59 (2002); 
DeLuca v. Brown, 8 Vet. App. 202, 204-06 (1995).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to pain supported by 
adequate pathology and evidenced by visible behavior of the 
claimant undertaking the motion.  38 C.F.R. § 4.40 (2002).

The factors of disability affecting joints are reduction of 
normal excursion of movements in different planes, weakened 
movement, excess fatigability, swelling and pain on movement.  
38 C.F.R. § 4.45 (2002).

With any form of arthritis, painful motion is an important 
factor of disability.  The intent of the rating schedule is 
to recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  The joints 
involved should be tested for pain on both active and passive 
motion, in weight-bearing and nonweight-bearing and, if 
possible, with range of the opposite undamaged joint.  
38 C.F.R. § 4.59 (2002).

The determination of whether an increased evaluation is 
warranted is based on review of the entire evidence of record 
and the application of all pertinent regulations.  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Once the 
evidence is assembled, the Secretary is responsible for 
determining whether the preponderance of the evidence is 
against the claim.  See Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  If so, the claim is denied; if the evidence is in 
support of the claim or is in equal balance, the claim is 
allowed.  Id.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2002).  

DC 5295 provides that for lumbosacral strain with slight 
subjective symptoms only, a noncompensable evaluation is 
warranted and with characteristic pain on motion, a 10 
percent evaluation is warranted.  A 20 percent evaluation is 
warranted for lumbosacral strain with muscle spasm on extreme 
forward bending, loss of lateral spine motion, unilateral, in 
standing position.  A 40 percent evaluation is assigned when 
lumbosacral strain is severe with listing of whole spine to 
opposite side, positive Goldthwaite's' sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteoarthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  

DC 5292 provides that severe limitation of motion of the 
lumbar spine warrants a 40 percent rating.  Moderate 
limitation warrants a 20 percent rating and slight limitation 
warrants a 10 percent rating.  38 C.F.R. § 4.71a, DC 5292 
(2002).  

DC 5293 provides for a noncompensable rating when 
intervertebral disc syndrome (IDS) syndrome is postoperative 
and cured.  A 10 percent evaluation is warranted when this 
disorder is mild.  A 20 percent rating is for assignment for 
moderate intervertebral disc syndrome, with recurring 
attacks.  For a 40 percent rating, intervertebral disc 
syndrome must be severe with recurring attacks and with 
intermittent relief.  

A 60 percent rating is warranted when intervertebral disc 
syndrome is pronounced with persistent symptoms compatible 
with sciatic neuropathy with characteristic pain and 
demonstrable muscle spasm, absent ankle jerk, or other 
neurological findings appropriate to site of disease disc, 
with little intermittent relief.  38 C.F.R. § 4.71a, DC 5293, 
prior to September 23, 2002.  

NOTE: The schedule for rating IDS was revised, effective 
September 23, 2002.  Where, as here, the regulations 
concerning entitlement to a higher rating are changed during 
the course of an appeal, the veteran is entitled to 
resolution of his claim under the criteria that are to his 
advantage.  See Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).  

DC 5293, effective from September 23, 2002, provides for a 60 
percent rating for IDS with incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  

A 40 percent rating is warranted with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months.  

A 20 percent rating is warranted with incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months.  

A 10 percent rating is warranted with incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months.  

38 C.F.R. § 4.71a, DC 5293, effective on and after September 
23, 2002.  


Compensation Pursuant to 38 U.S.C.A. § 1151

Initially, the Board notes that 38 U.S.C.A. § 1151 was 
amended by Pub. L. No. 104-204, effective October 1, 1997.  

The appellant's claim was filed after October 1, 1997.  
Therefore, the amended law is applicable to his claim.  See 
VAOPGCPREC 40-97.

Under the amended law, compensation shall be awarded for a 
qualifying additional disability or death in the same manner 
as if such additional disability or death were service-
connected.  For purposes of this section, a disability or 
death is a qualifying additional disability if the disability 
or death was not the result of the veteran's willful 
misconduct and (1) the disability or death was caused by 
hospital care, medical or surgical treatment, or examination 
furnished the veteran under any law administered by the 
Secretary and the proximate cause of the disability or death 
was (A) carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination, or (B) an event not 
reasonably foreseeable.  38 U.S.C.A. § 1151.

In determining that additional disability exists, the 
veteran's physical condition immediately prior to the disease 
or injury upon which the claim for compensation is based will 
be compared with the subsequent physical condition resulting 
from the disease or injury.  See 38 C.F.R. § 3.358(b)(1).  
Compensation will not be payable for the continuance or 
natural progress of diseases or injuries for which the 
hospitalization or treatment was authorized.  See 38 C.F.R. § 
3.358(b)(2).

The appellant must show that additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury suffered as the 
result of hospitalization or medical treatment and not merely 
coincidental therewith.  The mere fact of aggravation alone 
will not suffice to make the disability compensable in the 
absence of proof that it resulted from disease or injury or 
an aggravation of an existing disease or injury suffered as 
the result of training, hospitalization, an examination, or 
medical or surgical treatment.  See 38 C.F.R. § 3.358(c)(1), 
(2).

Further, compensation is not payable for the necessary 
consequences of medical or surgical treatment properly 
administered with the express or implied consent of the 
veteran.  Necessary consequences are those which are certain 
to result from, or were intended to result from, the 
examination or treatment administered.  See 38 C.F.R. § 
3.358(c)(3). 

TDIU

All veterans who are shown to be unable to secure and follow 
a substantially gainful occupation by reason of service- 
connected disability shall be rated totally disabled.
Total disability will be considered to exist when there is 
present any impairment of mind or body, which is sufficient 
to render it impossible for the average person to follow a 
substantially gainful occupation.  38 C.F.R. § 3.340 (2002).

If the total rating is based on a disability or combination 
of disabilities for which the Schedule for Rating 
Disabilities provides an evaluation of less than 100 percent, 
it must be determined that the service-connected disabilities 
are sufficient to produce unemployability without regard to 
advancing age.  38 C.F.R. § 3.341(a) (2002).

In evaluating total disability, full consideration must be 
given to unusual physical or mental effects in individual 
cases, to peculiar effects of occupational activities, to 
defects in physical or mental endowment preventing the usual 
amount of success in overcoming the handicap of disability 
and to the effects of combination of disability.  38 C.F.R. § 
4.15 (2002).

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
that, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  

For the above purpose of one 60 percent disability, or one 40 
percent disability in combination, the following will be 
considered as one disability: (1) disabilities of one or both 
upper extremities, or of one or both lower extremities, 
including the bilateral factor, if applicable; (2) 
disabilities resulting from common etiology or a single 
accident; (3) disabilities affecting a single body system, 
e.g. orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric; (4) multiple injuries incurred in 
action, or, (5) multiple disabilities incurred as a prisoner 
of war.

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are not met and in the judgment of the rating 
agency such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold.  Consideration shall be 
given in all claims to the nature of the employment and the 
reason for the termination.  38 C.F.R. § 4.16 (a) (2002). 

It is the established policy of the VA that all veterans who 
are unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities shall 
be rated totally disabled.  Therefore, rating boards should 
submit to the Director, Compensation and Pension Service, for 
extra-schedular consideration all cases of veterans who are 
unemployable by reason of service-connected disabilities, but 
who fail to meet the percentage standards set forth in 
paragraph (a) of this section.  

The rating board will include a full statement as to the 
veteran's service-connected disabilities, employment history, 
educational and vocational attainment and all other factors 
having a bearing on the issue.  38 C.F.R. § 4.16(b) (2002).

A veteran may be considered as unemployable upon termination 
of employment, which was provided on account of the same, 
when it is satisfactorily shown that he or she is unable to 
secure further employment.  With amputations, sequelae of 
fractures and other residuals from date of incurrence, or the 
date the condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.

However, consideration is to be given to the circumstances of 
employment in individual claims, and, if the employment was 
only occasional, intermittent, tryout or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
Where unemployability for pension previously has been 
established on the basis of combined service-connected and 
nonservice-connected disabilities and the service-connected 
disability or disabilities have increased in severity, § 4.16 
is not for consideration.  38 C.F.R. § 4.18 (2002).

Age may not be considered as a factor in evaluating service- 
connected disability; and unemployability, in service- 
connected claims, associated with advancing age or 
intercurrent disability, may not be used as a basis for a 
total disability rating.  Age, as such, is a factor only in 
evaluations of disability not resulting from service, i.e., 
for the purposes of pension.  38 C.F.R. § 4.19 (2002).

In Fisher v. Principi, 4 Vet. App. 57 (1993), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
in a claim for a TDIU, if the rating did not entitle the 
veteran to a total disability under 38 C.F.R. § 4.16(a), the 
rating board must also consider the applicability of 38 
C.F.R. § 4.16(b). Under § 4.16(b), the Board must determine 
whether the veteran, on an extraschedular basis, is 
unemployable by reason of his service-connected disability.

Under the provisions of 38 C.F.R. §§3.321, 3.340, 3.341, 
4.16, 4.19 and Part 4, a total rating for compensation may be 
assigned where the schedular ratings or rating for the 
service-connected disability or disabilities is less than 100 
percent when it is found that the service-connected 
disabilities are sufficient to produce unemployability 
without regard to advancing age.  The veteran's work history 
and educational background is also given consideration.  The 
authorizing statutory provisions permit a combination of 
objective and subjective criteria.  Hatlestad v. Derwinski, 3 
Vet. App. 213 (1992).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the CAVC 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.

Specifically, the CAVC indicated there was a need to discuss 
whether the standard delineated in the controlling 
regulations was an "objective" one based on the average 
industrial impairment or a "subjective" one based upon the 
veteran's actual industrial impairment.

The Board is bound in its decisions by the regulations, the 
Secretary's instructions, and the precedent opinion of the 
chief legal officer of VA.  38 U.S.C.A. § 7104(c) (West 
1991).

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as the 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard. It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91; 57 Fed. Reg. 2317 (1992).

The Board recognizes that an ability to work only a few hours 
a day or only sporadically is not substantially gainful 
employment.  Substantially gainful employment is "that which 
is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."  Moore v. 
Derwinski, 1 Vet. App. 356, 358 (1991).  This suggests a 
living wage.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 
(1991).

Ratings shall be based as far as practicable, upon the 
average impairments of earning capacity with the additional 
proviso that the Secretary shall from time to time readjust 
this schedule of ratings in accordance with experience.  To 
accord justice, therefore, to the exceptional case where the 
schedular evaluations are found to be inadequate, the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, upon field station submission, is authorized 
to approve on the basis of the criteria set forth in this 
paragraph an extra-schedular evaluation commensurate with the 
average earning capacity impairment due exclusively to the 
service-connected disability or disabilities.  The governing 
norm in these exceptional cases is: A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  38 C.F.R. § 3.321(b)(1) (2002).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  38 C.F.R. § 
4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).  
Analysis

Preliminary Matter: Duty to Assist

There was a significant change in the law during the pendency 
of this appeal in view of the Veterans Claims Assistance Act 
of 2000 (VCAA).  VCAA, Pub. L. No. 106-475, 114 Stat. 2096 
(2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.

The change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  VCAA, 
Pub. L. No. 104-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000).  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308 (1991).

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify) and 
is therefore more favorable to the veteran.  Accordingly, the 
amended duty to assist law applies.  See Holliday v. 
Principi, 14 Vet. App. 280 (2001).

The duty to notify has been satisfied, as the veteran has 
been provided with notice of what is required to substantiate 
his claim.  In particular, through issuance of the December 
2000 rating decision, January 2001 statement of the case, 
January 2002, April 2002, and June 2003 supplemental 
statements of the case, he has been given notice of the 
requirements to prevail on the claims at issue.  The RO also 
provided the veteran with the reasons his claims could not be 
granted based upon the evidence of record.

VA has obtained or has reasonably attempted to obtain all 
relevant evidence identified by the veteran.  The record 
reflects receipt of additional medical documentation 
referable to the claims on appeal, in addition to formal VA 
examinations specifically addressing the nature and etiology 
of the relevant disabilities at issue, thereby precluding a 
need for additional medical file opinion.

More recently, in a April 2002 letter, the RO advised the 
veteran of the VCAA, the evidence necessary to establish the 
benefits he wanted, what had been done on his claim, what 
information or evidence he needed to submit, and what VA 
would do to assist him.  He was advised of evidence he could 
submit himself or to sufficiently identify evidence and if 
private in nature to complete authorization or medical 
releases so that VA could obtain the evidence for him.  Such 
notice sufficiently placed the veteran on notice of what 
evidence could be obtained by whom and of him 
responsibilities if he wanted such evidence to be obtained by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183 (2003).

Additionally, in June 2003 the RO issued a supplemental 
statement of the case (SSOC) wherein it furnished the 
provisions of the new law and clearly indicated that it had 
fully considered them and applied to the veteran's claim.

As indicated above, the veteran has been notified of his 
procedural and appellate rights.  During the appeal process, 
he has exercised several of these rights.  

For instance, he has been afforded the opportunity to present 
information and arguments in favor of his claim, and he has 
in fact done so to include presenting oral testimony.  
Kutscherousky v. West, 12 Vet. App. 369, 372 (1999).

As evidenced by the RO's development and adjudication of the 
issues currently on appeal, VA has notified the veteran of 
the information and evidence necessary to substantiate his 
claim.  As noted above, the RO has notified the veteran of 
the VCAA, with notification resulting in additional evidence.

In sum, the Board has been afforded the opportunity to apply 
the VCAA pursuant to the new implementing regulations and the 
CAVC's recent interpretation of the law.

Lastly, this is not a case in which the Board is applying the 
VCAA in the first instance.  The claim has been developed 
pursuant to the VCAA, and the RO readjudicated the issues 
when it issued a SSOC in June 2003, at which time VCAA was 
fully considered and applied.


Increased Rating

A review of the above medical evidence reveals that 
examinations in recent years have resulted in reports that 
the veteran has a bulging disc at L5-S1.  His ROM has not 
been significantly limited upon examinations in recent years.  
Current examination is essentially negative for positive 
findings.  There was full ROM without pain and no significant 
lumbar spine abnormality was detected.  Thus, there was no 
objective lumbar limitation of motion, no fractured lumbar 
vertebrae, no lumbar ankylosis, no objective intervertebral 
disc syndrome, and no sacro-iliac injury or weakness.  

Current X-rays and an MRI of the lumbar spine were noted to 
have shown only a small disk protrusion at L5-S1 without 
significant abnormality.  Additionally, the current objective 
medical evidence also reveals no evidence of any neurological 
deficits attributable to the veteran's service-connected 
lumbar residuals.  

It is interesting to note that on recent examination the 
veteran was diagnosed with degenerative joint disease of the 
lumbar spine to account for his complaints of pain even 
though the radiographic studies associated with the 
examination disclosed no evidence of arthritis.  The post 
service radiographic studies of the lumbar spine have been 
consistently negative for an arthritic process.

Specifically, under 38 C.F.R. § 4.71a, DC 5295, the medical 
evidence fails to show a severe strain, with listing of the 
whole spine to the opposite side, a positive Goldthwaite's 
sign, marked limitation of forward bending in the standing 
position, a loss of lateral motion with osteo-arthritic 
changes, or a narrowing or irregularity of the joint space, 
or some of the above with abnormal mobility on forced motion, 
muscle spasm on extreme forward bending, or a loss of 
unilateral lateral spine motion in the standing position, 
which are necessary for a 40 percent rating.

With respect to application of the criteria under DC 5292, 
the Board finds that the current 20 percent evaluation 
contemplates not more than moderate limitation of motion.  
The maximum schedular evaluation of 40 percent requires 
severe limitation of motion of the lumbar spine.  The Board 
notes that the most recent examination of record demonstrated 
full and pain free motion of the lumbar spine.  

The above clinical findings do not reflect severe limitation 
of motion of the lumbar spine which would warrant the maximum 
schedular evaluation of 40 percent under DC 5292.

As to application of the schedular criteria under DC 5293 for 
IDS, the Board finds that the evidentiary record is devoid of 
severe IDS or for convincing clinical evidence that IDS is 
present, which wound warrant the next higher evaluation of 40 
percent.  Note that the most recent X-ray showed no bony 
abnormality and MRI in April 2001 was negative.  The veteran 
has been found to have a slight disc bulge at L5-S1, but has 
not been diagnosed with degenerative disc disease nor has 
such disease been service-connected.

Overall, the Board notes that the above DCs for rating lumbar 
spine disability contemplate similar symptoms such as 
limitation of motion, and therefore do not provide a basis 
for assigning separate ratings under any code.  Evaluating 
them separately would thus violate the rule against 
pyramiding.  38 C.F.R. § 4.14 (2002).

The Board has considered whether the provisions of 38 C.F.R. 
§§ 4.40, 4.45, and 4.59 may provide a basis for an increased 
evaluation for the service-connected lumbar spine disability.

In DeLuca, supra, the CAVC held that 38 C.F.R. §§ 4.40, 4.45, 
and 4.59 were not subsumed into the DCs under which the 
veteran's disabilities are rated, and that the Board has to 
consider the functional loss due to pain of a musculoskeletal 
disability under 38 C.F.R. § 4.40, separate from any 
consideration of the veteran's disability under the DCs.  

The evidence reveals that X-rays of the lumbar spine are 
normal, and that pain or pain on motion did not cause any 
additional functional impairment, and that no weakened 
movement, excess fatigability or incoordination was caused by 
the service-connected disability.  Additional impairment 
during exacerbations, or flare-ups, of the lumbosacral 
condition has not been demonstrated.  There is no medical 
evidence to show that any other symptom, including weakness 
or incoordination, results in additional functional 
impairment to a degree that would support a higher rating 
under the criteria of 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca, 
supra.

Accordingly, the Board finds that the preponderance of the 
evidence is against a rating in excess of 20 percent for the 
veteran's service-connected residuals of lumbosacral strain 
with mechanical back pain and limitation of motion.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, as noted above. However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  38 U.S.C.A. § 5107 
(West Supp. 2002); Gilbert, 1 Vet. App. at 57-58.



Extraschedular Evaluation

The CAVC has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance.  Floyd v. Brown, 9 Vet. 
App. 88 (1996).  

The Board, however, is still obligated to seek all issues 
that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the law 
or regulations.

In Bagwell v. Brown, 9 Vet. App. 337 (1996), the CAVC 
clarified that it did not read the regulation as precluding 
the Board from affirming an RO conclusion that a claim does 
not meet the criteria for submission pursuant to 38 C.F.R. 
§ 3.321(b)(1), or from reaching such conclusion on its own.  
In the veteran's case at hand, the Board notes that the RO 
provided and discussed the criteria for assignment of 
extraschedular evaluation, but did not grant entitlement to 
increased compensation benefits on this basis.

The CAVC has further held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are presented which the VA Under Secretary for 
Benefits of the Director of the VA Compensation and Pension 
Service might consider unusual or exceptional.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

The Board does not find that the veteran's disability picture 
has been rendered unusual or exceptional in nature as to 
warrant referral of his case to the Director or Under 
Secretary for review for consideration of extraschedular 
evaluation for the service-connected low back disability.  
Such disorder has not required frequent inpatient care nor 
has it been found to markedly interfere with employment.

The schedular criteria adequately compensate the veteran for 
the current nature and extent of severity of the low back 
disability at issue.  Having reviewed the record with these 
mandates in mind, the Board finds no basis for further action 
on this question.


Compensation Benefits Pursuant to 38 U.S.C.A. § 1151

After careful review of the evidence of record, the Board is 
of the opinion that the evidentiary record does not support 
the veteran's claim of entitlement to compensation benefits 
pursuant to the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the neck, claimed as secondary to VA 
treatment in 1995 and 2000.  

In this regard, the Board notes the veteran does have 
cervical spine disability and has for many years.  Current 
MRI showed a small left paracentral disc protrusion at C5-6.  
However, there is no suggestion in the medical evidence that 
treatment at the Birmingham, Alabama, VA medical facility in 
1995 or upon examination in March 2000 resulted in worsening 
of the veteran's neck problems.  

The evidence in favor of a finding that VA caused or 
contributed to the veteran's neck complaints consists solely 
of the appellant's allegations.  While he is competent to 
report manifestations of a disorder perceptible to a lay 
party, such as pain, he is not competent to link those 
manifestations to a medical causation or etiology.  Espiritu 
v. Derwinski, 2 Vet. App. 492 494 (1992).  See also Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) ("a lay person is 
generally not capable of opining on maters requiring medical 
knowledge"), aff'd sub nom. Routen v. West, 142 F.3d 1434 
(Fed. Cir. 1998), cert. denied, 119 S. Ct. 404 (1998).  

Based on a review of all of the medical evidence of record, 
the Board finds that there is no competent evidence of a 
nexus between the veteran's neck condition and any incident 
of VA treatment.  



There is no medical evidence that VA treatment caused an 
increase in disability beyond the natural progress of the 
veteran's neck disorder.  In the absence of any competent 
evidence of VA fault or unforeseeable results of VA care 
causing or contributing to additional neck disability, there 
is no basis to award benefits under 38 U.S.C.A. § 1151.  See 
38 U.S.C.A. § 5107 (West Supp. 2002); Gilbert, supra; Alemany 
v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. 
App. at 54.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt is inapplicable where, as here, the preponderance 
of the evidence is against the claim of entitlement to 
compensation benefits pursuant to the criteria of 38 U.S.C.A. 
§ 1151.  See Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


TDIU Benefits

The veteran's only service-connected disability is his low 
back disorder, which, as demonstrated above, warrants no more 
than a 20 percent evaluation.  As a result, a 
TDIU evaluation is not warranted under 38 C.F.R. § 4.16(a) 
because the requirements of this section have not been met.  
That is, the veteran's only service connected disability is 
not rated at 60 percent or more.  38 C.F.R. § 4.16(a).  

The record does not show that the veteran's service-connected 
low back disability, when evaluated in association with his 
educational attainment and occupational experience, has 
rendered him unable to obtain or retain substantially gainful 
employment.

The Board must now consider whether a TDIU evaluation is 
warranted under 38 C.F.R. § 4.16(b).



To reiterate, in cases where veterans fail to meet the 
percentage standards set forth section 4.16(a) of this 
section, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities in accordance with 
38 C.F.R. § 3.321(b). See 38 C.F.R. § 4.16(b).

In the case at hand, the RO declined to submit the case to 
the Director for extra-schedular consideration under section 
4.16(b) because the veteran had failed to present evidence 
that he was unemployable due to his service-connected back 
disability alone.

After reviewing the record, the Board finds that the 
veteran's service-connected disability is not of such 
severity as to render him unable to secure or follow 
substantially gainful employment.  In essence, the Board 
believes that the medical evidence of record does not support 
the proposition that he is unemployable solely due to his 
service-connected disability.

As noted above, the Board is of the opinion that the 
competent and probative evidence demonstrates that the 
veteran experiences no more than some impairment in 
occupational functioning due to his history of a lumbosacral 
strain with 
mechanical back pain and limitation of motion.  The Board 
believes that this conclusion is consistent with the clinical 
findings made upon private and VA records in recent years, 
which are suggestive of only some impairment in occupational 
functioning.  

The record shows that the veteran reported at the recent 
personal hearing that he had not worked in over a year.  
However, as was noted above, recent clinical records are not 
indicative of significant abnormality in the lumbar region 
that would result in his inability to work.  Additionally, it 
is noted that age cannot be used to grant a TDIU evaluation.  
38 C.F.R. § 4.19. 

In light of the medical evidence showing only subjective 
complaints associated with the lumbar spine and the lack of 
any probative evidence establishing that the veteran's 
service-connected disability alone is responsible for his 
unemployability, the Board concludes that a preponderance of 
the evidence is against a TDIU evaluation under section 
4.16(b).  Thus, as the requirements for a TDIU evaluation 
under 38 C.F.R. § 4.16 have not been met, the veteran's claim 
is denied.


ORDER

Entitlement to a rating in excess of 20 percent for 
lumbosacral strain with mechanical back pain and limitation 
of motion is denied.  

Entitlement to compensation benefits for additional 
disability of the neck pursuant to the provisions of 
38 U.S.C.A. § 1151, as secondary to treatment at a VA medical 
facility from May to July 1995 and March 2000 is denied.  

Entitlement to a TDIU is denied.  



                        
____________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

